EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burman Mathis on 06/30/2022.

The application has been amended as follows: 
Claims 1, 9-11 and 14 have been amended to overcome any 112F issues as follows:
1. (Currently Amended) An optical compensation device comprising:
a measurement part that measures a luminance of a reference point of a display panel displaying an image and a luminance of at least one neighboring point separated from the reference point and generates measurement data;
a camera that photographs a surface of the display panel and generates a photographed image; and
a compensation part that includes circuitry and that generates a scaling value of the at least one neighboring point based on the measurement data of the reference point, a photographed data generated based on the photographed image of the reference point, the measurement data of the at least one neighboring point, and a photographed data generated based on the photographed image of the at least one neighboring point, and generates compensation data of the at least one neighboring point based on the scaling value of the at least one neighboring point and the photographed data of the reference point.

9. (Currently Amended) The optical compensation device of claim 1, wherein the compensation part ,, and

10. (Currently Amended) The optical compensation device of claim 9, wherein 
the compensation part 
the compensation part 
the compensation part 

11. (Currently Amended) The optical compensation device of claim 10, wherein the compensation part 

14. (Currently Amended) An optical compensation system comprising:
a display device including a display panel displaying an image; and
an optical compensation device that generates compensation data based on an image of the display device,
wherein the optical compensation device comprises:
a measurement part that measures a luminance of a reference point of the display panel and a luminance of at least one neighboring point separated from the reference point and generates measurement data;
a camera that photographs a surface of the display panel and generates a photographed image; and
a compensation part that includes circuitry and that generates a scaling value of the at least one neighboring point based on the measurement data of the reference point, a photographed data generated based on the photographed image of the reference point, the measurement data of the at least one neighboring point, and a photographed data generated based on the photographed image of the at least one neighboring point, and generates compensation data of the at least one neighboring point based on the scaling value of the at least one neighboring point and the photographed data of the reference point.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims recite, among other limitations: “… a compensation part that includes circuitry and that generates a scaling value of the at least one neighboring point based on the measurement data of the reference point, a photographed data generated based on the photographed image of the reference point, the measurement data of the at least one neighboring point, and a photographed data generated based on the photographed image of the at least one neighboring point, and generates compensation data of the at least one neighboring point based on the scaling value of the at least one neighboring point and the photographed data of the reference point.” While the prior art teaches using a camera and a photometer or illuminometer to calibrate the color of the display device, the prior art fails to teach generating the compensation data as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of relevant prior art:
	a.	Park, US 2013/0169700 A1, hereinafter “Park”, teaches in fig. 2 a color calibration process. While Park teaches the use of a measurement part and a camera, Park fails to teach the required measurements and compensation as claimed.
	b.	Lin et al., US 2019/0228737 A1, hereinafter “Lin”, teaches in figs. 2-5 a camera and a measurement part. However, in Lin the camera monitors the whole display and the sensor only measures one portion of the display and calibrates the display as provided in fig. 5.  In other words, Lin fails to teach the required measurements and compensation as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621